Citation Nr: 0713873	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-00 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
diabetes mellitus, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased initial evaluation for 
diabetic peripheral neuropathy of the right lower extremity, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased initial evaluation for 
diabetic peripheral neuropathy of the left lower extremity, 
currently evaluated as 10 percent disabling.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for paranoid schizophrenia.

5.  Entitlement to a total rating for individual 
unemployability based on service connected disabilities 
(TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the veteran's above stated claims.  
The veteran requested a hearing at the Board in his Form 9 
filed in November 2002; however, after the veteran was 
provided with a hearing at the Regional Office, a subsequent 
Substantive Appeal, correspondence from the veteran and his 
representative clearly indicates that he no longer desires a 
Board hearing; therefore, the Board considers the veteran's 
request for a hearing withdrawn.

The Board also points out that the veteran, in correspondence 
received at the RO in October 2002, indicated that he wished 
to file a claim for a right ear disability.  As this claim 
has yet to be adjudicated, it is referred to the RO for 
appropriate action.

The issues of whether new and material evidence has been 
submitted to reopen the claim of service connection for 
paranoid schizophrenia and entitlement to a TDIU are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.



FINDINGS OF FACT

1.  The veteran's diabetes currently requires oral medication 
and insulin, and restriction of the veteran's diet, but no 
regulation of activities.

2.  The veteran's peripheral neuropathy of the right lower 
extremity is currently manifested by mild symptoms of 
vibration and sensation loss.

3.  The veteran's peripheral neuropathy of the left lower 
extremity is currently manifested by mild symptoms of 
vibration and sensation loss.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent, 
for the veteran's service connected diabetes mellitus, have 
not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 3.321, 4.7, 4.119; Diagnostic Code 7913 (2006).

2.  The criteria for an evaluation in excess of 10 percent, 
for the veteran's service connected peripheral neuropathy of 
the right lower extremity, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 
(2006).

3.  The criteria for an evaluation in excess of 10 percent, 
for the veteran's service connected peripheral neuropathy of 
the left lower extremity, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2002, October 
2002, January 2003, February 2003, October 2003, and May 
2005.  The originating agency essentially asked the veteran 
to submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains service and post-service 
medical records which will be addressed as pertinent, 
particularly, the veteran's VA treatment records and report 
of VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).



Increased rating claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West Supp. 
2005).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).


Entitlement to an increased initial evaluation for diabetes.

Initially, the Board notes that the veteran was granted 
service connection by a July 2001 rating decision.  That 
decision was based on the veteran's prior service in Vietnam, 
and VA treatment records showing that the veteran currently 
had a diagnosis of diabetes.  The veteran continues to 
disagree with the rating assigned for his diabetes.  

The veteran's diabetes is currently evaluated as 20 percent 
disabling under 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  Under that 
code, a 20 percent evaluation is warranted for diabetes 
requiring insulin and restricted diet; or oral hypoglycemic 
agent and restricted diet.  A 40 percent evaluation, the next 
higher, is warranted for diabetes requiring insulin, 
restricted diet, and a regulation of activities.  To warrant 
the next higher, a 60 percent, evaluation for diabetes under 
Diagnostic Code 7913, the evidence must show that diabetes 
requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum rating of 100 
percent is warranted when the disability requires more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated. 

In addition, a note following the rating criteria indicates 
that compensable complications from diabetes mellitus are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  

Taking into account all relevant evidence, the Board finds 
that the veteran is properly rated as 20 percent disabled for 
his service connected diabetes mellitus.  As noted above, to 
warrant a higher rating, the veteran would have to be found 
to have diabetes requiring insulin, restricted diet, and a 
regulation of activities.  Turning to the relevant evidence 
of record, a VA examination report of June 2002 noted that 
the veteran followed a diet of greens and no sugar or fried 
foods.  The veteran reported that he exercised by walking 
five miles seven days a week.  He was diagnosed with diabetes 
mellitus, controlled with insulin and oral agents.

A VA examination report of June 2005 also noted that the 
veteran was on both insulin and oral medication for control 
of his diabetes.  He reported avoiding white bread and rice, 
and tried to eat vegetables and fruits.  He stated he 
exercised by walking 100 yards every day.  The veteran was 
diagnosed with diabetes requiring the use of oral agents and 
insulin, with poor control.  The examiner indicated that the 
veteran had no restrictions or regulations of his activities 
due to his diabetes, and that his diabetes did not prevent 
his employability.

Therefore, while the veteran does require insulin and a 
restricted diet for his service connected diabetes, the 
evidence does not show that he requires a regulation of 
activities.  As this is a requirement for the next higher 
evaluation under Diagnostic Code 7913, which is not met, the 
Board finds that the preponderance of the evidence of record 
is against a grant of increased rating for this disability.

The Board also points out that, while the veteran has 
additional disabilities due to his service connected 
diabetes, the veteran is in receipt of separate compensable 
evaluations for these disabilities, specifically peripheral 
neuropathy and amputation of the third and fourth toes of the 
left foot, thus, they are not to be considered in this 
rating.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 20 
percent rating has been in effect since the effective date of 
service connection for diabetes mellitus, and at no time has 
it been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.


Entitlement to an increased initial evaluation for peripheral 
neuropathy of the right and left lower extremities.

Initially, the veteran was granted service connection for 
these disabilities by a May 2003 rating decision.  This 
decision was based on the report of a January 2003 VA 
examination which indicated that the veteran had diabetic 
neuropathy of both lower extremities secondary to poorly 
controlled diabetes.  The veteran continues to disagree with 
the level of disability assigned for these disabilities.

The veteran is currently in receipt of a 10 percent 
evaluation for each lower extremity for peripheral 
neuropathy, as analogous to mild paralysis of the sciatic 
nerve, under 38 C.F.R. § 4.71(a), Diagnostic Code 8620 
(2006).  Under that code, a 10 percent rating is assigned for 
mild neuritis of the sciatic nerve.  A 20 percent rating is 
assigned for moderate neuritis of the sciatic nerve.  A 40 
percent rating is assigned for moderately severe neuritis of 
the sciatic nerve.  A 60 percent rating is assigned for 
severe neuritis of the sciatic nerve. 

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabled for peripheral neuropathy of each lower extremity.  
As noted above, to warrant a higher rating, the veteran would 
have to be found to have symptomatology analogous to moderate 
neuritis of the sciatic nerve.  In this regard, turning to 
the relevant evidence of record, a January 2003 report of VA 
neurology examination indicated that the veteran complained 
of numbness, tingling, and paraesthesias in his feet.  
Sensory examination was noted to be decreased to light touch 
and pinprick in the lower extremities in a stocking fashion, 
almost to the knee.  He had decreased vibration and position 
sense in the bilateral lower extremities as well.

The veteran received a further VA neurological examination in 
May 2005.  At that time, he reported numbness in the feet 
that extends to the knees, with pain in his legs.  Sensory 
examination was normal to temperature.  There was mild 
vibration sense loss at the ankles.  Cranial nerves II-XII 
were intact.  The veteran was diagnosed with diabetic 
polyneuropathy with mild sensory loss in the lower 
extremities.  The examiner indicated that this deficit should 
not preclude employment.

The Board finds this symptomatology, considering all evidence 
of record, to be no more than mild.  The requirement for the 
next higher evaluation under this code is a finding of 
moderate symptomatology; the Board finds that the 
preponderance of the evidence of record is against a grant of 
increased rating for this disability.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent ratings has been in effect since the effective date 
of service connection for peripheral neuropathy of the right 
and left lower extremities, and at no time has it been 
medically demonstrated that this disability has warranted any 
higher rating.  Therefore, there is no basis for staged 
rating in the present case.



ORDER

Entitlement to an increased initial evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to an increased initial evaluation for diabetic 
peripheral neuropathy of the right lower extremity, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to an increased initial evaluation for diabetic 
peripheral neuropathy of the left lower extremity, currently 
evaluated as 10 percent disabling, is denied.



REMAND

The veteran is seeking to reopen a service connection claim 
for paranoid schizophrenia.  That claim was last denied by 
the RO in August 1994.  At that time it was determined that 
new and material evidence had not been submitted to reopen 
the claim.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held in part that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  It further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate  
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

The May 2005 VCAA letter associated with the claims folder 
advised the veteran what evidence is necessary to 
substantiate his underlying service connection claim for 
paranoid schizophrenia, however, that letter did not discuss 
the basis for the denial in the prior decision.  Thus, the 
May 2005 letter does not comply with the Kent ruling.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the veteran of 
the evidence and information necessary to 
reopen the claim; (2) notifies the veteran 
of the reasons for the August 1994 denial 
(pertinent disability was not exhibited in 
service or within the first post service 
year and there was still no evidence 
associating paranoid schizophrenia to 
service); and (3) notifies the veteran of 
what specific evidence would be required 
to substantiate the element or elements 
needed to grant the veteran's service 
connection claim (i.e., medical evidence 
establishing that his current back 
disability is related to or had its onset 
during his period of active duty).  This 
notice is outlined by the Court in Kent, 
supra.  The notification letter should 
also advise the veteran of the evidence 
and information that is necessary to 
establish entitlement to his underlying 
service connection claim.  

2.  Following such development, the RO 
should review and readjudicate the new and 
material claim and also consider the TDIU 
claim.  If any benefit sought on appeal 
remains denied, the RO shall issue the 
veteran and his representative a 
Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


